SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2015 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X AMBEV S.A. CNPJ [National Register of Legal Entities] No. 07.526.557/0001-00 NIRE [Corporate Registration Identification Number] 35.300.368.941 Extract of the Minutes of the Meeting of the Board of Directors of Ambev S.A. (the “Company”), held on December 1, 2015, drawn up in summary form 1. Date, time and venue : On December 1, 2015, starting at 3:00 p.m., at the Company’s headquarters, located in the City of São Paulo, State of São Paulo, at Rua Dr. Renato Paes de Barros, 1017, 4th floor. 2. Call and Attendance : Call notice duly made pursuant to the Company’s bylaws, meeting with attendance of Messrs . Victorio Carlos De Marchi and Carlos Alves de Brito, co-Chairmen, and Messrs. Marcel Herrmann Telles , Roberto Moses Thompson Motta, Vicente Falconi Campos, José Heitor Attilio Gracioso, Luis Felipe Pedreira Dutra Leite, Álvaro Antônio Cardoso de Souza, Paulo Alberto Lemann , Antonio Carlos Augusto Ribeiro Bonchristiano and Marcos de Barros Lisboa, representing the totality of the Board of Directors members. 3. Board : Chairman: Victorio Carlos De Marchi ; Secretary: Pedro de Abreu Mariani. 4. Resolutions : It was unanimously and unrestrictedly resolved by the Directors: 4.1. Preparation of an Extraordinary Balance Sheet . To determine, pursuant to Paragraph 1 of Section 40 of the Company’s By-laws, the preparation of an extraordinary balance sheet as of November 30, 2015. 4.2 Distribution of interest on own capital . To approve the distribution of interest on own capital (“IOC”) of R$0.15 per share of the Company, which shall be deducted from the results of the 2015 fiscal year based on the Company’s balance sheet dated November 30, 2015, and shall be attributed to the minimum mandatory dividends for 2015. The distribution of IOC shall be taxed pursuant to applicable law, which shall result in a net distribution of IOC of R$0.1275 per share of the Company. 4.2.1. The aforementioned payment shall be made as from December 30, 2015 (ad referendum of the Annual Shareholders’ Meeting), considering the shareholding on and including December 21, 2015, with respect to BM&FBovespa, and December 24, 2015, with respect to the New York Stock Exchange, without any monetary adjustment. Shares and ADRs shall be traded ex-IOC as from and including December 22, 2015. 4.2. Closure : With no further matters to be discussed, the present Minutes were drawn up and duly executed . São Paulo, December 1, 2015. /s/ Victorio Carlos De Marchi /s/ Carlos Alves de Brito Minutes of the Meeting of the Board of Directors of Ambev S.A. held on December 1, 2015 /s/ Marcel Herrmann Telles /s/ Roberto Moses Thompson Motta /s/ Vicente Falconi Campos /s/ José Heitor Attilio Gracioso /s/ Luis Felipe Pedreira Dutra Leite /s/ Álvaro Antônio Cardoso de Souza /s/ Paulo Alberto Lemann /s/ Antonio Carlos Augusto Ribeiro Bonchristiano /s/ Marcos de Barros Lisboa /s/ Pedro de Abreu Mariani Secretary SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 1, 2015 AMBEV S.A. By: /s/ Nelson José Jamel Nelson Jose Jamel Chief Financial and Investor Relations Officer
